           Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

STARSTONE NATIONAL
INSURANCE COMPANY,

                     Plaintiff,
v.

TAMISHA HUDSON, Individually and
                                               CIVIL ACTION NO.
as Administrator of the Estate of
DALLAS L. SPRUILL, Deceased;
ADDISON HASID VI, LLC; MMG
MANAGEMENT, LLC; ADDISON
CAPITAL, LLC; and BH HASID, LLC;

                    Defendants.



                    COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff StarStone National Insurance Company (“StarStone”) shows this

Honorable Court the following:

                                  Nature of Action

      1.       This case is an action for declaratory judgment under Rule 57 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 2201 to declare the rights and

other legal relations surrounding questions of actual controversy that presently

exist between StarStone and the Defendants, i.e., that StarStone owes no insurance
           Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 2 of 14




coverage obligations to any of the Defendants in connection with the claims

asserted in the lawsuit styled Tamisha Hudson, Individually and as Administrator

of the Estate of Dallas L. Spruill, Deceased v. Addison Hasid VI, LLC, State Court

of Fulton County, Civil Action File No. 18EV002647, removed to United States

District Court, Northern District of Georgia, Civil Action No. 1:18-cv-03694-CC

(“Underlying Lawsuit”).

                                       Parties

      2.       StarStone is a Delaware corporation with its principal place of

business in New Jersey.

      3.       Defendant Addison Hasid VI, LLC is a Florida limited liability

company.

      4.       Addison Hasid VI, LLC’s members are, upon information and belief

and publically available information, are Addison Capital, LLC and BH Hasid,

LLC.1 Collectively, Addison Hasid VI, LLC, Addison Capital, LLC and BH Hasid,

LLC shall be called “Addison Hasid.”

      5.       Addison Capital, LLC is a limited liability company whose sole

member is Aryeh Kieffer, a domiciliary and citizen of Florida.
      1
        Addison Capital, LLC and g, LLC are currently involved in a dispute over
the ownership of Addison Hasid. Both companies have represented in this Court
that they do not have any members that are citizens of Georgia. Their counsel have
confirmed none are citizens of New Jersey or Delaware.

                                        -2-
              Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 3 of 14




         6.       BH Hasid, LLC is a limited liability company whose sole member is

an Israeli Limited Company.

         7.       On information and belief, and based upon pleadings filed by Addison

Hasid, neither Addison Capital, LLC nor BH Hasid, LLC have any members who

are domiciled in Georgia, New Jersey, or Delaware.

         8.       Defendant MMG Management, LLC (“MMG”) is a Georgia limited

liability company.

         9.       Defendant MMG’s members are Mike Furr and Bryan Brinson.

         10.      Mike Furr is a domiciliary and citizen of Georgia.

         11.      Bryan Brinson is a domiciliary and citizen of Georgia.

         12.      Defendant Tamisha Hudson (“Hudson”) is the duly appointed

Administrator of the Estate of Dallas L. Spruill (“Spruill”), deceased.

         13.      Hudson is a domiciliary and citizen of Georgia.

                                   Jurisdiction and Venue

         14.      Defendant Addison Hasid is subject to personal jurisdiction and venue

in this Court.

         15.      Defendant MMG is subject to personal jurisdiction and venue in this

Court.




                                             -3-
          Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 4 of 14




         16.   Defendant Hudson is subject to personal jurisdiction and venue in this

Court.

         17.   The Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332.

         18.   Plaintiff is a citizen of a different state than all Defendants.

         19.   The amount in controversy, exclusive of interest and costs, exceeds

$75,000.

         20.   This Court also has jurisdiction pursuant to 28 U.S.C. § 2201, in that

StarStone is seeking a declaration from this Court regarding the parties’ rights and

obligations with respect to an insurance policy issued by StarStone.

                        Background Facts: Underlying Lawsuit

         21.   Hudson filed her Complaint in the Underlying Lawsuit on June 7,

2018 in the State Court of Fulton County, State of Georgia, civil action number

18EV002647.

         22.   A true and accurate copy of that Complaint is attached hereto as

Exhibit A.

         23.   The Complaint was removed to Federal Court, in the Northern District

of Georgia, civil action number 1:18-cv-03694-CC.




                                            -4-
         Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 5 of 14




        24.   Hudson moved to add MMG as a party defendant in February of

2019.

        25.   The Federal Court granted the motion to add MMG as a party

defendant in March of 2019.

        26.   In March of 2019, the Federal Court remanded the case back to the

State Court of Fulton County, State of Georgia.

        27.   In her Complaint and related pleadings, Hudson alleged that Spruill

was shot and killed on February 10, 2017 while on the premises of the Sierra Ridge

Apartments, located at 3020 Delmar Lane NW, Atlanta, GA 30311 (“Sierra

Ridge”).

        28.   On February 10, 2017, Spruill’s death was caused by multiple gun

shots by the assailant.

        29.   In her Complaint, Hudson alleged that Spruill was an invitee of Sierra

Ridge at the time of that incident.

        30.   In her Complaint, Hudson alleged that Addison Hasid owned the

premises of Sierra Ridge Apartments.

        31.   Addison Hasid does own the Sierra Ridge Apartment business and

premises.




                                        -5-
         Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 6 of 14




        32.   In a motion for leave to file an amended complaint, Spruill alleged

that MMG was the property manager of Sierra Ridge Apartments.

        33.   MMG was the property manager of the Sierra Ridge Apartments at

the time of the incident.

        34.   The Underlying Lawsuit seeks to recover punitive damages.

        35.   Addison Hasid had notice of the February 10, 2017 incident at Sierra

Ridge Apartments involving Spruill on or about February 10, 2017.

        36.   MMG had notice of the February 10, 2017 incident at Sierra Ridge

Apartments involving Spruill on or about February 10, 2017.

        37.   StarStone first received notice of the events giving rise to the

Underlying Lawsuit on July 9, 2018.

        38.   StarStone first received notice of the Underlying Lawsuit on July 9,

2018.

        39.   StarStone sent Addison Hasid a reservation of rights letter on October

17, 2018.

        40.   A copy of the StarStone reservation of rights letter to Addison Hasid

is attached hereto as Exhibit B.

        41.   In March of 2019, Hudson entered into a settlement with Arch

Insurance Company for its policy limits.


                                        -6-
         Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 7 of 14




       42.    In March of 2019, StarStone assumed the defense of Addison Hasid

subject to its original reservation of rights.

       43.    In May of 2019, StarStone was asked to provide a defense to MMG.

       44.    StarStone sent MMG Management a reservation of rights letter on

May 29, 2019.

       45.    A copy of the StarStone reservation of rights letter to MMG

Management is attached hereto as Exhibit C.

         Arch Insurance Company’s Commercial General Liability Policy

       46.    Addison Hasid and MMG Management are insured, on a primary

commercial general liability policy by Arch Specialty Insurance Company, Policy

No. AGL0041008-00, with policy period 08/30/2016 to 08/30/2017 (the “Arch

Policy”), cancelled by endorsement on April 27, 2017.

       47.    A true and accurate copy of the Arch Policy is attached hereto as

Exhibit D.

       48.    The Arch Policy provides coverage for $1 million for “each

occurrence” and $2 million in the aggregate.

       49.    The Arch Policy provides as follows:

              1. Insuring Agreement
              a. We will pay those sums that the insured becomes legally
              obligated to pay as damages because of "bodily injury" or
              "property damage" to which this insurance applies. [...]



                                            -7-
 Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 8 of 14




      b. This insurance applies to "bodily injury" and "property damage"
      only if:
      (1) The "bodily injury" or "property damage" is caused by an
      "occurrence" that takes place in the "coverage territory" [...]

50.   The Arch Policy provides the following exclusion by endorsement:

                PUNITIVE DAMAGES EXCLUSION ENDORSEMENT

      This endorsement modifies insurance provided under the
      following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      The following exclusion is added to Paragraph 2. Exclusions of
      Section I – Coverage A – Bodily Injury And Property Damage
      Liability and Paragraph 2. Exclusions of Section I – Coverage
      B – Personal And Advertising Injury Liability:

      This insurance does not apply to any claim, “suit”, demand or loss
      for punitive damages, treble damages, fines, penalties or
      exemplary damages [...]

51.   The Arch Policy contains the following provisions:

      SECTION II – WHO IS AN INSURED

      2. Each of the following is also an insured:

        b. Any person (other than your "employee" or "volunteer worker"), or
        any organization while acting as your real estate manager.

52.   The Arch Policy contains the following conditions:

      SECTION IV – COMMERCIAL GENERAL LIABILITY
      CONDITIONS

                                         [...]

      2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
      a. You must see to it that we are notified as soon as practicable of
      an "occurrence" or an offense which may result in a claim. To the
      extent possible, notice should include:
      (1) How, when and where the "occurrence" or offense took place;
      (2) The names and addresses of any injured persons and
      witnesses; and


                                         -8-
        Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 9 of 14




            (3) The nature and location of any injury or damage arising out of
            the "occurrence" or offense.

            b. If a claim is made or "suit" is brought against any insured, you
            must:
            (1) Immediately record the specifics of the claim or "suit" and the
            date received; and
            (2) Notify us as soon as practicable.

            You must see to it that we receive written notice of the claim or
            "suit" as soon as practicable.

            c. You and any other involved insured must:
            (1) Immediately send us copies of any demands, notices,
            summonses or legal papers received in connection with the claim
            or "suit";
            (2) Authorize us to obtain records and other information;
            (3) Cooperate with us in the investigation or settlement of the
            claim or defense against the "suit"; and
            (4) Assist us, upon our request, in the enforcement of any right against any
            person or organization which may be liable to the insured because of injury or
            damage to which this insurance may also apply.

      53.   The Arch Policy contains the following definitions:

            SECTION V – DEFINITIONS

            13."Occurrence" means an accident, including continuous or repeated exposure
            to substantially the same general harmful conditions.

      54.   In March of 2019, Arch paid its policy limits to Hudson and withdrew

its defense of Addison Hasid.

StarStone Specialty Insurance Company’s Following Form Excess Liability Policy

      55.   Torus Specialty Insurance Company, whose name was changed to

StarStone Specialty Insurance Company as reflected in a policy endorsement,

issued a Following Form Liability policy (“Policy”), with Policy Number

85310U160ALI to Addison Hasid VI , LLC as the Named Insured, for the policy


                                            -9-
       Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 10 of 14




period of October 4, 2016 to August 30, 2017.

      56.    A true and accurate copy of the Policy is attached to this complaint as

Exhibit E.

      57.    The Policy’s Insuring Agreement provides in part:

             SECTION I. – COVERAGE

             A. This Policy shall provide the Insured with Excess Liability
             Insurance coverage in accordance with the same warranties,
             terms, conditions, exclusions and limitations as are contained, on
             the Inception
             Date of this Policy, in the Followed Policy set forth in Item 7. of
             the Declarations of this Policy, subject to the premium, limits of
             liability, retention, policy period, warranties, exclusions, limitations
             and any other terms and conditions of this Policy including any
             and all endorsements attached hereto, inconsistent with or
             supplementary to the Followed Policy.

             B. Notwithstanding A. above, in no event shall this Policy follow
             the terms, conditions, exclusions or limitations in the Followed
             Policy or provide coverage under this Policy with respect to or as
             a result of any of the following clauses or similar clauses in the
             Followed Policy:
             1. Liberalization clause;
             2. Cancellation, non-renewal or change in terms provisions;
             3. State-specific No-fault, Uninsured Motorist or Underinsured
             Motorist law, or any similar law;
             4. Crisis Management or Crisis Response endorsement; or
             5. Sublimit of liability, unless coverage for such sublimit is
             specifically endorsed to this Policy.

                                               [...]

      58.    The Policy includes the following provisions:
             SECTION III. - RETENTION
             A. The Limits of Liability stated in Item 5. of the Declarations of
             this Policy apply in excess of:
             1. The total of the limits of liability of the Underlying Policies
             applicable on a per occurrence, per claim or per loss basis, but in
             no event in an amount less than the total of the per occurrence,




                                              - 10 -
 Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 11 of 14




      per claim or per loss limits of liability of the Underlying Excess
      Policies stated in Item 6 of the
      Declarations of this Policy;

      2. The total of the limits of liability of the Underlying Policies
      applicable on an aggregate basis, where an amount is shown in
      the aggregate limit of liability of the Underlying Policies stated in
      Item 6 of the Declarations of this Policy, but in no event in any
      amount less than the aggregate limits of liability of the Underlying
      Excess Policies stated in Item 6. of the Declarations of this Policy
      [...]

      B. This Policy will not apply in excess of any reduced or
      exhausted limits of liability of the Underlying Policies to the
      extent that such reduction or exhaustion is caused by:
      1. Payment of amounts on account of occurrences or claims that
      are not covered under this Policy;
      2. Uncollectibility in whole or in part of the limits of liability of an
      Underlying Policy [...]

59.   The Policy conditions further provide:

      SECTION VI. – CONDITIONS

                                         [...]

      F. REQUIRED NOTICES TO INSURER BY INSURED
      1. Notice of Occurrence, Offense, Claim or Loss
      a. The Insured shall, as a condition precedent to the obligations of
      the Insurer under this Policy, give written notice as soon as
      practicable to the Insurer of any occurrence, offense, claim or suit
      likely to involve this Policy.

      b. Without limiting the requirements of paragraph a. above, the
      Named Insured shall separately, and as soon as practicable, give
      written notice to the Insurer when a payment is made or reserve
      established for any occurrence, offense, claim or suit which has
      brought the total of all payments and reserves by the Insured, or
      Underlying Insurers to a level of twenty-five percent (25%) or more
      of the Underlying Aggregate Limit.

60.   The Policy includes the following conditions:

      G. RESTRICTIVE AS UNDERLYING

      Notwithstanding any provision to the contrary in this Policy, including,
      without limitation, the Coverage provisions in Section I of this Policy, if


                                        - 11 -
        Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 12 of 14




             any Underlying Policy with limits in excess of the Followed Policy but
             underlying to this Policy (the “Intervening Policy”) contains warranties,
             terms, conditions, exclusions or limitations more restrictive than the
             Followed Policy, whether on the effective date of this Policy or at any
             time during the Policy Period of this Policy, then this Policy shall be
             deemed to follow those more restrictive warranties, terms, conditions,
             exclusions or limitations of the Intervening Policy.

                                 Declaratory Judgment

                              Count I – Lack of Coverage

      61.    StarStone seeks a declaration of rights that there is no coverage under

its Policy for the claims asserted in the Underlying Lawsuit.

      62.    The Policy does not cover any of the claims made in the Underlying

Lawsuit and will not cover any damages awarded therein, due to the failures of any

insured to comply with the StarStone policy’s terms and conditions with respect to

the occurrences of February 10, 2017, at Sierra Ridge Apartments which resulted

in the death of Spruill.

      63.    StarStone was not notified as soon as practicable of the February 10,

2017 occurrences at Old Town Villa Apartments involving Spruill, which at that

time constituted “occurrences” under the Policy or an offense which may have

resulted in a claim.

      64.    StarStone did not receive written notice of the occurrences or claims

as soon as practicable.




                                            - 12 -
        Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 13 of 14




      65.    Though not required by Georgia law, StarStone was prejudiced by this

lack of notice in violation of the conditions of the Policy.

      66.    StarStone is entitled to a declaratory judgment that Addison Hasid and

MMG Management are not covered under the Policy for the Underlying Lawsuit,

because conditions precedent for them to be covered under the Policy were

breached, including the duties to provide timely notice.

      67.    Because Addison Hasid and MMG Management are not covered,

StarStone owes no duty to defend or indemnify under its Policy.

                          Count II – Punitive Damages Exclusion

      68.    In the event that coverage exists notwithstanding the insureds failure

to comply with the notice requirements of the Policies, StarStone is entitled to a

declaratory judgment that Addison Hasid and MMG Management are not covered

for any indemnity payments for punitive damages that are claimed in the

Underlying Lawsuit.

      69.    StarStone owes no duty to indemnify Addison Hasid or MMG

Management for any award of punitive damages in the Underlying Lawsuit.

      70.    StarStone relies upon and reserves its rights to rely upon other Policy

provisions or legal principles discovered during this action that also may limit or

exclude coverage.


                                         - 13 -
     Case 1:19-cv-02777-TCB Document 1 Filed 06/18/19 Page 14 of 14




    WHEREFORE, Plaintiff StarStone Insurance Company prays:

    (a)   That each and every Defendant be required to respond to the

          allegations set forth in this Complaint for Declaratory Judgment;

    (b)   That this Court declare that StarStone has no duty to cover or

          indemnify any of the Defendants for the February 10, 2017

          occurrences giving rise to the Underlying Lawsuit, or any judgments

          or awards in that lawsuit;

    (c)   For such other relief as this Court deems just and proper.

                                   Respectfully submitted,

                                   Bovis, Kyle, Burch & Medlin, LLC

200 Ashford Center North           /s/ Kim M. Jackson
Suite 500                          Ga. State Bar No. 387420
Atlanta, Georgia 30338-2668
Tel: (770) 391-9100                /s/ W. Randal Bryant
Fax: (770) 668-0878                Ga. State Bar No. 092039
kjackson@boviskyle.com
rbryant@boviskyle.com              Counsel for Plaintiff StarStone
                                   Insurance Company




                                       - 14 -
